Exhibit 10.5

LOGO [g83986logo_001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 8, 2007

OUR L/C NO.: TPTS-241183

 

TO:   APPLICANT:

SEI DAILY INCOME TRUST MONEY MARKET

FUND

  SEI INVESTMENTS COMPANY   1 FREEDOM VALLEY DRIVE ATTN: KARL DASHER   OAKS, PA
19456 1 FREEDOM VALLEY DRIVE   OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO 1SP98

 

DOCUMENTARY CREDIT NUMBER:   TPTS-233774 FURTHER IDENTIFICATION:   ISSUE DATE OF
ISSUE:   NOVEMBER 8, 2007 BENEFICIARY:  

SEI DAILY INCOME TRUST MONEY MARKET

FUND

ATTN: KARL DASHER

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

APPLICANT:  

SEI INVESTMENTS COMPANY

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

DATE AND PLACE OF EXPIRY:  

NOVEMBER 8, 2008

AT OUR COUNTER

DOCUMENTARY CREDIT AMOUNT:   USD3,000,000.00 AVAILABLE WITH:  

JPMORGAN CHASE BANK, N.A.

BY PAYMENT

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE

 

132136 Lashonda R. Wilson   Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g83986logo_001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 8, 2007

OUR L/C NO.: TPTS-241183

 

PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE
CURRENT EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, TELEX, OR HAND
DELIVERY AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS
LETTER OF CREDIT FOR ANY ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY
DRAW ON US AT SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS
LETTER OF CREDIT WITHIN THE THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR
PRESENTATION OF YOUR DRAFT AND DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR
OFFICIALS READING EXACTLY AS FOLLOWS:

THE AMOUNT OF THIS DRAWING USD . . . . . . . . . . . UNDER JPMORGAN CHASE BANK,
N4A. LETTER OF CREDIT NUMBER TPTS-241183 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-241183 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS AN AUTOMATIC
EXTENSION PROVISION IS EXPRESSLY INCORPORATED INTO SUCH AMENDMENT.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N.A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS READING
AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING USD . . . ., UNDER JPMORGAN CHASE BANK, N.A. LETTER
OF CREDIT NO. TPTS-241183 REPRESENTS FUNDS DUE AND PAYABLE TO US AS SEI
INVESTMENTS COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS REQUIRED
BY THE CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS. COMPANY AND SEI DAILY
INCOME TRUST MONEY MARKET FUND.”

MULTIPLE DRAWINGS ARE ALLOWED.

 

132136 Lashonda R. Wilson   Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g83986logo_001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 8, 2007

OUR L/C NO.: TPTS-241183

 

PAYMENT WILL BE EFFECTED IN IMMEDIATELY AVAILABLE FUNDS BY THE NEXT BUSINESS DAY
UPON RECEIPT OF PRESENTATION OF DOCUMENTS IN COMPLIANCE WITH THE LETTER OF
CREDIT TERMS AT OUR ADDRESS SPECIFIED BELOW.

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO:

JPMORGAN CHASE BANK, N.A.

C/O JPMORGAN TREASURY SERVICES

ATTENTION: STANDBY LETTER OF CREDIT DEPARTMENT, 4TH FLOOR

10420 HIGHLAND MANOR DRIVE

TAMPA, FLORIDA 33610

CUSTOMER INQUIRY NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. CUSTOMER INQUIRY
E-MAIL ADDRESS IS: GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE
NUMBER AVAILABLE WHEN YOU CONTACT US.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.

THIS IRREVOCABLE STANDBY LETTER OF CREDIT SHALL BE SUBJECT TO THE INTERNATIONAL
STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ Vera Kostic

AUTHORIZED SIGNATURE Vera Kostic Assistant Vice President

 

132136 Lashonda R. Wilson   Page 3 of 3